DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/22 has been entered.

Status of Claims
Claims 3 and 12 have been cancelled. Claims 21-22 have been added. Claims 1, 7-8, 11, and 14-20 are amended. Claims 1-2, 4-11, and 13-22 are pending. 

Response to Arguments
Applicant’s claim amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have sufficiently corrected the issues raised in the previous action. These rejections are accordingly withdrawn
Applicant’s arguments with respect to Examiner's rejections under 35 USC 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claims 1, 8, and 15, Applicant asserts that the cited prior art does not teach the amended claim language because “Richardson does not disclose comparing an image of a reference element to a target image of the reference element and controlling operation of a system based on the comparison between the image of the reference element to the target image of the reference element,” and because while “Du discloses that an image is captured to determine whether the actual actuation position of a wiper arm is at the desired actuation position of the wiper arm, as commanded … Du falls short in disclosing the position of the wiper arm is further adjusted based on such a comparison” (Remarks at pg. 10). Examiner, however, respectfully disagrees.
Namely, it is the combination of Richardson and Du that teaches the amended claim language. First, Richardson teaches comparing the signal indicative of the state of the reference element to a target state of the reference element (see e.g. at least 4: 28-45, Fig. 2, and related text); and controlling an orientation of the agricultural implement relative to the work vehicle based at least in part on the comparison between the signal indicative of the state of the reference element and the target state of the reference element (id.).
Secondly, Du teaches receiving, from a sensor on one of a vehicle or an implement coupled to the vehicle (e.g. at least camera 39, see e.g. at least ¶ 46, Fig. 1, and related text), an image of a reference element on the other of the vehicle or the implement coupled to the vehicle (see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text, capturing an actual actuation position of a wiper arm);
comparing the image of the reference element to a target image of the reference element (id., comparing the actual actuation position of the wiper arm to a desired actuation position); and
controlling an orientation of the implement relative to the vehicle based at least in part on the comparison between the image of the reference element and the target image of the reference element (id., reciting: “activating the wiper system of the vehicle further includes that actuation of a drive motor of the wiper system is commanded to actuate a wiper arm to a desired actuation position,” and “[t]he image of the windshield of the vehicle captures an actual actuation position of the wiper arm,” and “the actual actuation position of the wiper arm is compared to a desired actuation position,” emphasis added).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Richardson by configuring a controller to receive, from a sensor on one of a vehicle or an implement coupled to the vehicle, an image of a reference element on the other of the vehicle or the implement coupled to the vehicle; compare the image of the reference element to a target image of the reference element; and control an orientation of the implement relative to the vehicle based at least in part on the comparison between the image of the reference element and the target image of the reference element as taught by Du in order to improve the performance of the implement by providing feedback control, monitor the health of the system by monitoring how well the implement performs, and further measure the remaining life of the implement and determine when to replace or service the implement (Du: ¶ 18-19, 46-47), such that the combination of Richardson and Du teach "[a] controller is configured to ... compare the image of the reference element to a target image of the reference element; and control an orientation of the agricultural implement relative to the work vehicle based at least in part on the comparison between the image of the reference element and the target image of the reference element."
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 6,954,999) in view of Du (US 2020/0198587 A1).

Regarding claim 1, Richardson discloses a position monitoring system for an agricultural system (see e.g. at least Abstract, Fig. 1-2, and related text), the position monitoring system comprising:
a controller of a work vehicle of the agricultural system, wherein the controller comprises a memory and a processor (e.g. at least computer 36, processor 35, memory 37, controller 38, see e.g. at least 4: 28-45, Fig. 2, and related text), and wherein the controller is configured to:
receive, from a sensor on one of the work vehicle or an agricultural implement coupled to the work vehicle, a signal indicative of a state of a reference element on the other of the work vehicle or the agricultural implement coupled to the work vehicle (e.g. at least first/second sensor 34, 46, GNS receivers 44, 44a, 44b, see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text);
compare the signal indicative of the state of the reference element to a target state of the reference element (id.); and
control an orientation of the agricultural implement relative to the work vehicle based at least in part on the comparison between the signal indicative of the state of the reference element and the target state of the reference element (id.).
Additionally, Du teaches limitations not expressly disclosed by Richardson including namely: 
receiving, from a sensor on one of a vehicle or an implement coupled to the vehicle (e.g. at least camera 39, see e.g. at least ¶ 46, Fig. 1, and related text), an image of a reference element on the other of the vehicle or the implement coupled to the vehicle (see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text, capturing an actual actuation position of a wiper arm);
comparing the image of the reference element to a target image of the reference element (id., comparing the actual actuation position of the wiper arm to a desired actuation position); and
controlling an orientation of the implement relative to the vehicle based at least in part on the comparison between the image of the reference element and the target image of the reference element (id., reciting: “activating the wiper system of the vehicle further includes that actuation of a drive motor of the wiper system is commanded to actuate a wiper arm to a desired actuation position,” and “[t]he image of the windshield of the vehicle captures an actual actuation position of the wiper arm,” and “the actual actuation position of the wiper arm is compared to a desired actuation position,” emphasis added).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Richardson by configuring a controller to receive, from a sensor on one of a vehicle or an implement coupled to the vehicle, an image of a reference element on the other of the vehicle or the implement coupled to the vehicle; compare the image of the reference element to a target image of the reference element; and control an orientation of the implement relative to the vehicle based at least in part on the comparison between the image of the reference element and the target image of the reference element as taught by Du in order to improve the performance of the implement by providing feedback control, monitor the health of the system by monitoring how well the implement performs, and further measure the remaining life of the implement and determine when to replace or service the implement (Du: ¶ 18-19, 46-47), such that the combination of the cited references teach the limitations of the claim.

Regarding claim 2, Modified Richardson teaches that the comparison comprises determining a position, an orientation, a geometric shape, an alignment, a size, or any combination thereof, of the image of the reference element (Richardson: see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-2, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 4, Modified Richardson teaches a display, wherein the controller is configured to display data, a notification, or both, on the display (Richardson: e.g. at least user interface 18, 40, see e.g. at least 3:1-12, 4:28-60, 5:18-26, 5:54-6:8, 8:27-31, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 5, Modified Richardson teaches a reflector, wherein operation of the reflector reflects light toward the reference element (Richardson: e.g. at least implement 22, laser detector 56, see e.g. at least 1:23-44, 6:57-7:7, Fig. 1-2, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 6, Modified Richardson teaches a light source, wherein operation of the light source illuminates the reference element (Richardson: e.g. at least laser control system, laser transmitter, see e.g. at least 1:23-44, 6:57-7:7, Fig. 1-2, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 7, Modified Richardson teaches that controlling the orientation of the agricultural implement relative to the work vehicle comprises instructing wheels of the agricultural implement to rotate, instructing an engagement tool of the agricultural implement to move, or any combination thereof (Richardson: see e.g. at least 3:1-12, 3:43-4:27, 4:46-60, 6:9-56, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 8, Richardson discloses a position monitoring system for an agricultural system (see e.g. at least Abstract, Fig. 1-2, and related text), comprising:
a reference element disposed on one of a work vehicle or an agricultural implement coupled to the work vehicle (e.g. at least boom 20, digging implement 22, wiper, pivot mounting, point on boom, point on implement, point on drive unit, see e.g. at least 4:7-27, Fig. 1-2, and related text);
a sensor disposed on the other of the work vehicle or the agricultural implement (e.g. at least first/second sensor 34, 46, GNS receivers 44, 44a, 44b, see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text), wherein the sensor is [intended to determine a first orientation of the reference element] (id.); and
a controller of the agricultural implement, wherein the controller comprises a memory and a processor (e.g. at least computer 36, processor 35, memory 37, controller 38, see e.g. at least 4: 28-45, Fig. 2, and related text), and wherein the controller is configured to:
receive a signal indicative of a state of the reference element captured by the sensor (e.g. at least first/second sensor 34, 46, GNS receivers 44, 44a, 44b, see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-2, and related text);
compare the signal indicative of the state of the reference element to a target state of the reference element (id.); and
control an orientation of the agricultural implement relative to the work vehicle based at least in part on the comparison between the signal indicative of the state of the reference element and the target state of the reference element (id.).
Additionally, Du teaches limitations not expressly disclosed by Richardson including namely: 
receiving an image of a reference element captured by a sensor (e.g. at least camera 39, see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text, capturing an actual actuation position of a wiper arm);
comparing the image of the reference element to a target image of the reference element (id., comparing the actual actuation position of the wiper arm to a desired actuation position); and
controlling an orientation of an implement relative to a vehicle based at least in part on the comparison between the image of the reference element and the target image of the reference element (id., commanding the actuation of the wiper arm to a desired actuation position).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Richardson by configuring a controller to receive an image of the reference element captured by the sensor; compare the image of the reference element to a target image of the reference element; and control an orientation of an implement relative to a vehicle based at least in part on the comparison between the image of the reference element and the target image of the reference element as taught by Du in order to improve the performance of the implement by providing feedback control, monitor the health of the system by monitoring how well the implement performs, and further measure the remaining life of the implement and determine when to replace or service the implement (Du: ¶ 18-19, 46-47), such that the combination of the cited references teach the limitations of the claim.

Regarding claim 9, Modified Richardson teaches that the sensor comprises, a camera, and operation of the camera captures the image of the reference element (Richardson: e.g. at least laser control system, laser transmitter, see e.g. at least 1:23-44, 1:54-2:35, 4:7-27, 4:61-5:17, 6:57-7:7, Fig. 1-2, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text), a camera [intended to capture a visual image of the reference element indicative of the state of the reference element, or both]] (Richardson: e.g. at least laser control system, laser transmitter, see e.g. at least 1:23-44, 1:54-2:35, 4:7-27, 4:61-5:17, 6:57-7:7, Fig. 1-2, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 10, Modified Richardson teaches that the reference element comprises a sticker, a protrusion, or both (Richardson: see e.g. at least 4:7-27, Fig. 1-2, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 11, Modified Richardson teaches a plurality of reference elements that includes the reference element, wherein the controller is configured to receive an image comprising the plurality of reference elements, the target image comprises a target positioning of the plurality of reference elements, and the controller is configured to compare a positioning of the plurality of reference elements of the image with the target positioning of the plurality of reference elements of the target image (Richardson: see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, 8:4-10, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 13, Modified Richardson teaches that the reference element is disposed on the agricultural implement of the agricultural system (Richardson: see e.g. at least 4:7-27, Fig. 1-2, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text), and the sensor is disposed on the work vehicle of the agricultural system (Richardson: see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-2, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 14, Modified Richardson teaches that the controller is configured to determine or receive a calibration correlating the image of the reference element with the orientation of the agricultural implement relative to the work vehicle, and the controller is configured to control the orientation of the agricultural system based at least in part on the calibration (Richardson: see e.g. at least 1:54-2:13, 7:34-59, Fig. 3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 15, Richardson discloses an off-board control system comprising at least one non-transitory computer readable medium comprising executable instructions (see e.g. at least Abstract, Fig. 1-2, and related text) that, when executed by a processor (e.g. at least computer 36, processor 35, memory 37, controller 38, see e.g. at least 4: 28-45, Fig. 2, and related text), cause the processor to:
receive, from a sensor on one of a work vehicle or an agricultural implement coupled to the work vehicle, a signal indicative of a state of a reference element on the other of the work vehicle or the agricultural implement coupled to the work vehicle (e.g. at least first/second sensor 34, 46, GNS receivers 44, 44a, 44b, see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text);
compare the signal indicative of the state of the reference element to a target state of the reference element (id.); and
control an orientation of the agricultural implement relative to the work vehicle based at least in part on the comparison between the signal indicative of the state of the reference element and the target state of the reference element (id.).
Additionally, Du teaches limitations not expressly disclosed by Richardson including namely: 
receiving, from a sensor on one of a vehicle or an implement coupled to the vehicle (e.g. at least camera 39, see e.g. at least ¶ 46, Fig. 1, and related text), an image of a reference element on the other of the vehicle or the implement coupled to the vehicle (see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text, capturing an actual actuation position of a wiper arm);
comparing the image of the reference element to a target image of the reference element (id., comparing the actual actuation position of the wiper arm to a desired actuation position); and
controlling an orientation of the implement relative to the vehicle based at least in part on the comparison between the image of the reference element and the target image of the reference element (id., commanding the actuation of the wiper arm to a desired actuation position).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Richardson by configuring a controller to receive, from a sensor on one of a vehicle or an implement coupled to the vehicle, an image of a reference element on the other of the vehicle or the implement coupled to the vehicle; compare the image of the reference element to a target image of the reference element; controlling an orientation of the implement relative to the vehicle based at least in part on the comparison between the image of the reference element and the target image of the reference element as taught by Du in order to improve the performance of the implement by providing feedback control, monitor the health of the system by monitoring how well the implement performs, and further measure the remaining life of the implement and determine when to replace or service the implement (Du: ¶ 18-19, 46-47) , such that the combination of the cited references teach the limitations of the claim.

Regarding claim 16, Modified Richardson teaches that the executable instructions, when executed by the processor, cause the processor to determine or receive a calibration correlating the image of the reference element with the orientation of the agricultural implement relative to the work vehicle and to control the orientation of the agricultural implement relative to the work vehicle based at least in part on the calibration (Richardson: see e.g. at least 1:54-2:13, 7:34-59, Fig. 3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 17, Modified Richardson teaches that the executable instructions, when executed by the processor, cause the processor to control the orientation of the agricultural implement relative to the work vehicle based at least in part on a difference between the image of the reference element and the target image of the reference element (Richardson: see e.g. at least Abstract, 3:1-12, 3:43-4:27, 4:46-60, 6:9-56, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 18, Modified Richardson teaches that the executable instructions, when executed by the processor, cause the processor to rotate an element of the agricultural implement, an element of the work vehicle, or both, based at least in part on the difference between the image of the reference element and the target image of the reference element (Richardson: see e.g. at least Abstract, 3:1-12, 3:43-4:27, 4:46-60, 6:9-56, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 19, Modified Richardson teaches that the executable instructions, when executed by the processor, cause the processor to:
determine a position of the work vehicle (Richardson: see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text);
determine a position of the agricultural implement based at least in part on the position of the work vehicle and the image of the reference element (Richardson: see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text); and
control the orientation of the agricultural implement relative to the work vehicle based at least in part on the position of the agricultural implement (Richardson: see e.g. at least Abstract, 3:1-12, 3:43-4:27, 4:46-60, 6:9-56, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 20 Modified Richardson teaches that the executable instructions, when executed by the processor, cause the processor to:
compare the position of the agricultural implement with a target position of the agricultural implement associated with a route (Richardson: see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, 8:4-10, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text); and
control the orientation of the agricultural implement relative to the work vehicle based at least in part on the comparison between the position of the agricultural implement and the target position of the agricultural implement (Richardson: see e.g. at least Abstract, 3:1-12, 3:43-4:27, 4:46-60, 6:9-56, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 21, Modified Richardson teaches that the controller is configured to:
determine the orientation of the agricultural implement relative to the work vehicle based on the image of the reference element (Richardson: see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text);
determine a target orientation of the agricultural implement relative to the work vehicle, wherein the target orientation of the agricultural implement relative to the work vehicle corresponds to the target image of the reference element (Richardson: see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text); and
adjust the orientation of the agricultural implement relative to the work vehicle toward the target orientation of the agricultural implement relative to the work vehicle (Richardson: see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Regarding claim 22, Modified Richardson teaches that the controller is configured to control the orientation of the agricultural implement relative to the work vehicle to adjust the image of the reference element toward the target image of the reference element (Richardson: see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text; Du: see e.g. at least ¶ 18-19, 46-47, 57-58, Fig. 1, 3, and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662